Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to the amendment filed on 05/20/2022.  Claims 1, 3-10, 12-20 are pending in this application and have been considered below.

Allowable Subject Matter
Claims 1, 3-10, 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 10 and 20 which recite the method, system and non-transitory computer readable storage medium for guided alignment of wireless device orientation, the prior art of record neither anticipate nor render obvious the limitation as claimed, with respect to the method comprising: determining a first orientation and a first position of a first wireless device; determining a second orientation and a second position of a second wireless device based on a first signal exchanged between the first and second wireless devices, the second orientation determined based on phase differences of the first signal transmitted from at least one transmit element of the second wireless device and received by at least one pair of receive elements of the first wireless device; generating instructions to reduce or eliminate a difference between the first orientation and the second orientation; determining an updated orientation of the second wireless device based on a second signal exchanged between the first and second wireless devices; obtaining a first location estimate of a third wireless device, the first location estimate determined by the first wireless device at the first orientation; obtaining a second location estimate of the third wireless device, the second location estimate determined by the second wireless device at the updated orientation; and generating a third location estimate of the third wireless device based on the first location estimate and the second location estimate.
The prior art of record, also does not teach or suggest the system as recited in claim 15 comprising: hardware processing circuitry; one or more hardware memories storing instructions that when executed configure the hardware processing circuitry to perform operations to align orientations of two wireless devices, the operations comprising: determining a first orientation and a first position of a first wireless device; determining a second orientation and a second position of a second wireless device based on a first signal exchanged between the first and second wireless devices; generating instructions to reduce or eliminate a difference between the first orientation and the second orientation; determining an updated orientation of the second wireless device based on a second signal exchanged between the first and second wireless devices; obtaining a first location estimate of a third wireless device, the first location estimate determined by the first wireless device at the first orientation; obtaining a second location estimate of the third wireless device, the second location estimate determined by the second wireless device at the updated orientation; and generating a third location estimate of the third wireless device based on the first location estimate and the second location estimate, wherein determining the second orientation comprises: estimating locations of each of a plurality of transmit elements of the second wireless device; identifying a respective layout of the second plurality of transmit elements; rotating and/or shifting the layout within a three-dimensional space; and identifying a best fit between the estimated locations and the rotated and/or shifted layout, wherein the second orientation is based on the best fit.
The prior art of record, also does not teach or suggest the system as recited in claim 17 comprising: hardware processing circuitry; one or more hardware memories storing instructions that when executed configure the hardware processing circuitry to perform operations to align orientations of two wireless devices, the operations comprising: determining a first orientation and a first position of a first wireless device; determining a second orientation and a second position of a second wireless device based on a first signal exchanged between the first and second wireless devices; generating instructions to reduce or eliminate a difference between the first orientation and the second orientation; determining an updated orientation of the second wireless device based on a second signal exchanged between the first and second wireless devices; obtaining a first location estimate of a third wireless device, the first location estimate determined by the first wireless device at the first orientation; obtaining a second location estimate of the third wireless device, the second location estimate determined by the second wireless device at the updated orientation; generating a third location estimate of the third wireless device based on the first location estimate and the second location estimate; determining a difference between the first position and the second position; and shifting the second location estimate based on the determined difference, wherein the determining of the third location estimate is based on the shifted second location estimate.
The prior art of record, also does not teach or suggest the system as recited in claim 19 comprising: hardware processing circuitry; one or more hardware memories storing instructions that when executed configure the hardware processing circuitry to perform operations to align orientations of two wireless devices, the operations comprising: determining a first orientation and a first position of a first wireless device; determining a second orientation and a second position of a second wireless device based on a first signal exchanged between the first and second wireless devices; the operations further comprising determining a difference between the first orientation and the second orientation, generating instructions to reduce or eliminate the difference between the first orientation and the second orientation; commanding an electric motor configured to change the second orientation of the second wireless device to perform the instructions, determining an updated orientation of the second wireless device based on a second signal exchanged between the first and second wireless devices; obtaining a first location estimate of a third wireless device, the first location estimate determined by the first wireless device at the first orientation; obtaining a second location estimate of the third wireless device, the second location estimate determined by the second wireless device at the updated orientation; and generating a third location estimate of the third wireless device based on the first location estimate and the second location estimate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH T LAM whose telephone number is (571)270-1862. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Neff can be reached on (571) 270-1848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH T LAM/Primary Examiner, Art Unit 2631